40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Restoney ROBINSON, Petitioner.
No. 94-8067.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 3, 1994.

On Petition for Writ of Mandamus.  (CA-94-63-2)
Restoney Robinson, petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Restoney Robinson brought this mandamus petition seeking an order directing the district court to act on his 28 U.S.C. Sec. 2254 (1988) habeas corpus petition.  Because the district court has acted within six months of this petition, we hold that there has not been undue delay in the district court.  Furthermore, to the extent that Robinson seeks an order to compel the district court to appoint counsel to represent him in the Sec. 2254 action, mandamus relief is not available because Robinson has another available remedy, namely to file a motion in the district court for appointment of counsel.   In re Beard, 811 F.2d 818, 126 (4th Cir.1987).  Accordingly, although we grant permission to proceed in forma pauperis, we deny mandamus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.